Citation Nr: 1712279	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to May 1978.  He passed away in 2009.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from  a February 2010 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.  Jurisdiction of this matter is currently with the RO located in Oakland, California.

The Board notes that the appellant initially requested a hearing before the Board, however, in August 2014, she withdrew her request for a hearing.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 2009.

2.  The appellant files her claim for accrued benefits within one year of the Veteran's death.

3.  The Veteran did not have a pending claim at the time of death for which he was entitled to payment for.


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. § 3.151, 3.155, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law in the case is dispositive, and there is simply no basis for a legal entitlement to such benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Therefore, there is no assistance that VA could possibly provide to the appellant to substantiate the claim.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121 (a); 38 C.F.R. 3.1000 (a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. §  3.1000 (c).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c). The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier. See 38 C.F.R. § 3.160 (d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121 (a).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  The appellant timely filed a claim for entitlement to accrued benefits within one year following the Veteran's death.  However, the evidence of record shows that the Veteran had never added the appellant as a dependent during his lifetime, and there were no pending claims for VA benefits or any indication in the record of a desire to file a claim for any such benefits at the time of the Veteran's death.  As such, there is no basis for a favorable disposition of the appeal.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


